TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 28, 2014



                                     NO. 03-13-00596-CV


                                 Dominique Beasley, Appellant

                                                v.

                              Quail Creek Apartments, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 30, 2013. Having

reviewed the record, the Court holds that Dominique Beasley has not prosecuted her appeal and

did not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.